EXAMINER'S AMENDMENT
Claims 1-7 and 8-17 are allowable. The restriction requirement between claims 1-7 (group 1) and 8-17 (group 2), as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Withdrawn claims 8-17 are rejoined and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Regarding independent claims 1 and 7, the combination of Sorenson (US Pub No.: 2012/0123289) in view of Rapoport (US Pub No.: 2008/0294579), Corum (US Pub No.: 2017/0070094) and Chen (US Pub No.: 2017/0333712) with additional references Lo (US Pub No.: 2014/0180052), Kennedy (US Pub No.: 2017/0164863), and Brunnett (US Pub No.: 2010/0145222) were seen to be the best combination of references to teach what was presented in claims 1 and 7.  However, said references did not teach that the chest wall unit is incorporating low-power analog-to-digital converter (ADC) and digital signal processor (DSP), wherein a total power consumption of the system is less than 30 mW. As per the remarks filed on 10/22/2021, the presented combination of references does not teach that the analog-to-digital converter cited in Sorenson would be a component of the chest wall unit. Additionally, said combination of references does not teach that the chest wall unit, along with the rest of the system would operate on less than 30 mW of power. With respect to the power consumption limitation added in the 10/22/2021 claimset, Reijden (US Pub No.: 2010/0249635) was seen to teach a low power EEG system (about 30 mW was disclosed in [0130]).  However, as [0130] discloses a low power consumption per EEG channel, this prior art was not seen to teach that the entire system that would operate on less than 30 mW. As claims 1 and 7 have both of these limitations, claims 1 and 7 with dependent claims 2-6 would be allowable over the prior art.
With respect to withdrawn claim 8, this claim was seen to teach a chest wall unit comprising a low-power analog-to-digital converter (under claim 8 part b) wherein the low power analog-to-digital converter and low-power digital signal processor would have a combined power consumption of 25 mW. Per the reasons above, the analog-to-digital converter on a chest wall unit with a low power draw was seen to be allowable over the prior art.  While having a low power analog-to-digital converter and low-power digital signal processor with a combined power consumption of 25 mW is not completely analogous to having an entire prosthetic control system having less than 30 mW, this limitation of claim 8 was still found to be allowable over prior art. Surgenor (US Pub No.: 2006/0049957) was seen as being the closest reference to teach this limitation, but [0034] of Surgenor teaches a processing unit on the skull of a user (as part 130a is on the skull as per figure 2) with a power dissipation of approximately 30 mW, which does not fully read upon this limitation of claim 8.  As such, claim 8 with dependent claims 9-17 would be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lo (US Pub No.: 2014/0180052) discloses an encoding and serializing of a digitized neuron signal in [0023], Kennedy (US Pub No.: 2017/0164863) discloses a neural electrode system with a processing done via part 540 (which is on the skull instead of the chest wall), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774